Consent of Independent Registered Public Accounting Firm The Board of Directors Fulton Financial Corporation: We consent to the use of our report dated February 28, 2013, with respect to the consolidated balance sheets of Fulton Financial Corporationand subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated herein by reference. (signed) KPMG LLP Philadelphia, Pennsylvania June 18, 2013
